DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen B. Parker on 12/23/2021.
The application has been amended as follows: 
Claim 1, line 13: “a digestive organ” is amended to recite “the digestive organ”.
Allowable Subject Matter
Claims 1-2, 5-7, 9-11, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Lo et al. (WO 2018/111943) in view of Takizawa et al. (US 8257257) teach all of the claimed subject matter (see non-final rejection mailed 07/07/2021, pg. 8-10 for previous rejection of claim 1) except for an electrode member connected to the substrate member and extending outwardly from the substrate member to and through a wall of the case and protruding outwardly from the case; wherein the electrode member has a shape of an elongated wire, the electrode member is formed to protrude by a length of 1 mm to 3 mm outwardly from a bottom surface of the case, and the electrode member is configured to penetrate into a layer of a digestive organ with said bottom surface resting upon a surface of the digestive organ.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792